Citation Nr: 1715479	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-40 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for demyelinating polyneuropathy of the feet.

2.  Entitlement to service connection for demyelinating polyneuropathy of the upper extremities.


REPRESENTATION

Veteran is represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in March 2013, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his demyelinating polyneuropathy of the upper and lower extremities was caused by exposure to chemical agents during Mesquite Dune, a training exercise which took place at Fort Irwin, California in February and March of 1960.  

In March 2013, the Board remanded the Veteran's claims in order to attempt to verify through official sources the likelihood of the Veteran's participation in Mesquite Dune, and to obtain information regarding the types of chemicals used during the training exercise.  

In July 2013, the Joint Services Records Research Center (JSRRC) indicated that a search of the National Archives and Records Administration (NARA) revealed no 1960 unit records for the Veteran's unit.  However, the JSRRC identified the U.S. Army Medical Research Institute of Chemical Defense and the HQDA Surgeon General as possible sources of information.  VA then submitted requests to both agencies for information; however, no response was received from the HQDA Surgeon General, and a second request was returned as undeliverable.  A review of the letters sent to the HQDA Surgeon General reveals that they were not sent to the correct address, as provided in the JSRRC response.  Accordingly, the Board finds that a remand is necessary in order to make another request for information from the HQDA Surgeon General.  See 38 C.F.R. § 3.159(c)(1) (2016).

Updated VA treatment records should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file outstanding VA treatment records dated January 2016 to the present.  If no records exist, the claims file should be notified of such.

2.  Contact the HQDA Surgeon General and attempt to verify the likelihood of the Veteran's participation in Mesquite Dune training exercise at Fort Irwin, California from February 1960 to March 1960 as a member of the First Reconnaissance Squadron, Fourth Cavalry from Fort Riley, Kansas.  Additionally, attempt to verify the type of chemicals/agents used in the training, to include whether nerve agents were used and/or whether participants actually used Atropine injectors.  All attempts to secure this evidence must be documented in the claims file.  If records are not available, the Veteran should be notified of such.  The AOJ must ensure that the request to the HQDA Surgeon General is sent to the correct address provided in the July 2013 JSRRC response.  If a different address needs to be utilized, the claims file should be annotated to explain why.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




